DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

REMARKS
The present office action is based upon the Applicant’s claims filed on 11/05/2021. Claims 1, 3, 6, 12 and 17 are amended, Claims 2, 15, 19 and 20 are cancelled, Claims 1, 3-14 and 16-18 are pending in current application.
Claim objections have been withdrawn in view of amendments and the applicant’s remarks filed on 11/05/2021.
Rejections made under 35 USC § 112 and 35 USC § 101 have been withdrawn in view of claim amendments.
Re: Claim interpretation Under 35 U.S.C. § 112(f)
	With regards to claim interpretation under 35 U.S.C. 112(f), the Applicant stated in pages 2-3 of the Applicant’s Remarks that the Applicant disagrees with such interpretation that the term "electronic control module" and “electrical component” are generic term that should be interpreted under 35 USC 112(f). 
The Examiner respectfully disagree. See 3-Prong analysis for identifying § 112(f) claim limitations:
(A) The claim limitation uses the term “means” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function. 
modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that.”
(C) The term “means” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
According to MPEP, section 2181(I)(A) states a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, paragraph 6: "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for." Welker Bearing Co., v. PHD, Inc., 550 F.3d 1090, 1096, 89 USPQ2d 1289, 1293-94 (Fed. Cir. 2008); Massachusetts Inst. of Tech. v. Abacus Software, 462 F.3d 1344, 1354, 80 USPQ2d 1225, 1228 (Fed. Cir. 2006); Personalized Media, 161 F.3d at 704, 48 USPQ2d at 1886–87; Mas-Hamilton Group v. LaGard, Inc., 156 F.3d 1206, 1214-1215, 48 USPQ2d 1010, 1017 (Fed. Cir. 1998). This list is not exhaustive, and other generic placeholders may invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, paragraph 6. However, 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, paragraph 6 will not apply to the term covers a broad class of structures or identifies the structures by their function (e.g., "filters," "brakes," "clamp," "screwdriver," and "locks"). The claimed term electronic control module" and “electrical component” are not the term that covers a broad class of structures or identifies the structures by their function, similar to "filters," "brakes," "clamp," "screwdriver,", "locks”, “printer” “display”. Therefore, the claimed terms “electronic control module" and “electrical component” are generic placeholders and invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, paragraph th, based on the above 3-Prong analysis for identifying § 112(f) claim limitations. Therefore, the examiner maintains the same claim interpretation, Seth forth in the previous office action. A review of the specification, Para. [0029] cites “The ECM 52 can be an embedded system that controls machine electrical systems and/or other subsystems of the machine. In Para. [0030], cites “the ECM 52 can be the main control unit of the machine”, and in Para. [0032], cites “The ECM 52 can include software, hardware, and combinations of hardware and software configured to execute a number of functions attributed to the components of the machine described herein. Furthermore, the specification, Para. [0045] cites “The electrical component can be an existing component of the machine 10”. In Para. [0023] [0023], cites “The bed 26 can be referred to as a component or an implement of the machine 10. As used herein, the term "implement" can refer to a component of the machine that can be moved outside of a normal or standard envelope of the machine. The implement can be lifted or hoisted, for example, from a starting or standard position to a raised position. In another example, the steering mechanism 23 can be an implement of the machine 10 since the steering mechanism 23 can cause the machine 10 to move from left to right. Therefore, the claimed terms “electronic control module" and “electrical component” represents different structure in view of the specification. Therefore, it is appropriate to interpret these claimed terms to a structure as defined in the specification to prtformed the claimed functions.
Claim Interpretation 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder Such claim limitation(s) is/are: “electronic control module” and “electrical component” in claims 12 and 17, have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “means for” coupled with functional without reciting sufficient structure to achieve the function.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Mr. David Buck on January 21, 2022.
The application has been amended as follows: 
Claim 4 is canceled, Claims 1, 3, 6-8, 10-12 and 17 have been amended.

IN THE CLAIMS
Claim 1.    (Currently Amended) A method of performing a lockout on a construction machine, the method comprising:
collecting information on a status of the construction machine or a component of the construction machine, wherein the component comprises an implement movable through a motion independent of movement of a plurality of wheels of the construction machine, the implement comprising an electrical component configured to receive a command from an electronic control module 
relaying the collected information to [[an]]the electronic control module, wherein the electronic control module configured to receive, store and execute instructions for operation of the construction machine;
determining with the electronic control module whether to perform a first lockout and a second lockout of the construction machine; [[and]]
initiating the first lockout and the second lockout with an operator interface coupled to the electronic control module configured to receive inputs from an operator of the construction machine;
first lockout from the electronic control module to the implement 
commanding the second lockout from the electronic control module to a braking system of the construction machine to prohibit movement of the plurality of wheels;
[[,]]wherein the first lockout and the second lockout are executed 
Claim 3. (Currently Amended) The method of claim 1 wherein collecting information on the status of the construction machine includes detecting an obstacle in a vicinity of the construction machine, and wherein the detecting the obstacle in the vicinity of the construction machine is performed by one or more automated features.
Claim 4. (Canceled)
Claim 6. (Currently Amended) The method of claim 5 wherein the bed is hydraulically moved from the starting position to the raised position, and commanding the first lockout from the electronic control module to the 
Claim 7. (Currently Amended) The method of claim 1 wherein commanding the second lockout includes at least one of applying wheel/driveline brakes and commanding differential clutches, and the second lockout prohibits any movement of the construction machine until the lockout is released. 

Claim 8. (Currently Amended) The method of claim 7 wherein commanding the second lockout includes providing an operator notification prior to the second lockout.
Claim 10. (Currently Amended) The method of claim 1 wherein commanding the first lockout includes relaying a signal to an implement controller, and the implement controller commands the electrical component of the implement.
Claim 11. (Currently Amended) The method of claim 1 wherein commanding the second lockout includes activating a check valve that thereby limits pilot pressure supply to prohibit steering of the construction machine.
Claim 12. (Currently Amended) A construction machine comprising:
a frame assembly having a front portion and a rear portion;
an engine supported by the frame assembly;
a plurality of axles attached to the frame assembly, the plurality of axles including a front axle supporting the front portion and a rear axle attached to the rear portion;
a plurality of wheels, the plurality of wheels comprising:
one or more pairs of front wheels attached to the front axle; and
one or more pairs of rear wheels attached to the rear axle;
a braking system to control braking of each of the one or more pairs of the front and rear wheels;
a steering sensor to provide a steering signal from a steering mechanism of the construction machine that directs the plurality of wheels;
an electronic control module configured to receive, store and execute instructions for operation of the construction machine;

an implement movable through a motion independent of movement of the plurality of wheels, the implement comprising an electrical component configured to receive a command from the electronic control module,
wherein the electronic control module provides: a first lockout command to [[an]]the electrical component of the implement to prohibit movement of the implement and a second lockout command to the braking system to prohibit movement of the plurality of wheels,
wherein the first lockout command and the second lockout command are executed without shutting down the construction machine, and
wherein the operator interface is configured to the operator to initiate the first lockout command and the operator interface is configured for the operator to initiate the second lockout command.
Claim 17. (Currently Amended) A control system for locking out a construction machine, the control system comprising: 
an electronic control module (ECM) configured to receive, store and execute instructions for operation of the construction machine;
an operator interface coupled to the ECM and configured to receive one or more user inputs from an operator of the construction machine; 
a sensor coupled to the ECM and configured to relay to the ECM a status of the construction machine or an implement of the construction machine; and 

wherein the ECM is configured to provide a lockout command to the electrical component, based on the status relayed by the sensor, to temporarily prohibit movement of at least one of the construction machine and the implement without shutting down the construction machine, and 
wherein the lockout command 
applying wheel/driveline brakes;
applying differential clutches;
limiting steering;
limiting implement hydraulics; and 
maintaining neutral transmission gear.

ALLOWABLE SUBJECT MATTER
Claims 1, 3, 5-14 and 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the closest prior arts, Tanaka et al. (2021/0180623) and Kajiwara et al. (US 2020/0318317) fails to suggest, disclose or teach individually or in combination to render obvious limitations in combination of Claim 1. Therefore, Claim 1 is considered novel and non-obvious and is therefore allowed. Claims 3 and 5-11 depend either directly or indirectly upon independent claim 1; therefore, these claims are also allowed by virtue of dependencies.

Regarding Claim 12, the closest prior arts, Tanaka et al. (2021/0180623) and Kajiwara et al. (US 2020/0318317) fails to suggest, disclose or teach individually or in combination to render obvious limitations in combination of Claim 12. Therefore, Claim 12 is considered novel and non-obvious and is therefore allowed. Claims 13, 14 and 16 depend upon independent claim 12; therefore, these claims are also allowed by virtue of dependencies.

Regarding Claim 17, the closest prior arts, Tanaka et al. (2021/0180623) and Kajiwara et al. (US 2020/0318317) fails to suggest, disclose or teach individually or in combination to render obvious limitations in combination of Claim 17. Therefore, Claim 17 is considered novel and non-obvious and is therefore allowed. Claim 18 depends upon independent claim 17; therefore, this claim is also allowed by virtue of dependencies.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-0237. The examiner can normally be reached MONDAY-FRIDAY at 8:30AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B M M HANNAN/Primary Examiner, Art Unit 3664